Case: 19-12440    Date Filed: 12/27/2019   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12440
                            Non-Argument Calendar
                          ________________________

           D.C. Docket No. 1:16-cv-24033-JEM; 1:15-cr-20342-JEM-1

ABUID ROMAN, JR.,

                                                               Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.
                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                               (December 27, 2019)

Before WILLIAM PRYOR, JILL PRYOR, and TJOFLAT, Circuit Judges.

PER CURIAM:

                                         I.

      Abuid Roman, Jr., a federal prisoner, appeals the District Court’s denial of

his 28 U.S.C. § 2255 motion to vacate his sentence.
                Case: 19-12440       Date Filed: 12/27/2019      Page: 2 of 2


       The government has moved for summary affirmance and to stay the briefing

schedule because, according to binding precedent in this Circuit, carjacking is a

crime of violence under 18 U.S.C. § 924(c)(3)(A)’s elements clause, and therefore

the government argues that Roman’s sentence is valid. We agree.

                                              II.

       Summary disposition is appropriate where “the position of one of the parties

is clearly right as a matter of law so that there can be no substantial question as to

the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162

(5th Cir. 1969).1 Because Roman’s argument is foreclosed by binding precedent in

this Circuit, see In re Smith, 829 F.3d 1276, 1280 (11th Cir. 2016) (holding that

carjacking is a crime of violence under § 924(c)(3)(A)’s elements clause); Ovalles

v. United States, 905 F.3d 1300, 1304 (11th Cir. 2018) (reaffirming that carjacking

is a crime of violence under the elements clause), the government is clearly correct

as a matter of law that Roman is not entitled to relief.

       Accordingly, the government’s motion for summary affirmance is

GRANTED, and its motion to stay the briefing schedule is DENIED as moot.




       1
        All decisions of the former Fifth Circuit announced before October 1, 1981, are binding
precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
                                               2